Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 14, 2020

                                            No. 04-20-00017-CV

                           IN RE Mickey KOSER and Trinity Couriers, Inc.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

        On January 10, 2020, relator filed a petition for writ of mandamus and a motion for
emergency stay. After considering the petition and the record, this court concludes relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX.
R. APP. P. 52.8(a). Relator’s motion for emergency stay is denied as moot. This court’s opinion
will issue at a later date.

           It is so ORDERED on January 14, 2020.




                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14 day of January, 2020.

                                                                     _____________________________
                                                                     Michael A. Cruz,
                                                                     Clerk of Court




1
  This proceeding arises out of Cause No. 2018CI05066, styled Stephanie Devora v. Mickey Koser and Trinity
Couriers, Inc., pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez
presiding.